Exsh, C. J.
1. Eerguson conducted a mercantile business, under the name v of “De Soto Supply Company,” furnished all the capital, purchased all the goods, made all disbursements of money, and had exclusive' control and management of the business, and, by agreement with him, Calla-way furnished his own services as a clerk or salesman in such business and was to receive therefor one sixth of the net profits, and also furnished the services of another clerk or salesman, for whose services he was to receive another one sixth of such profits, and whose wages he was to pay whether any net profits were realized or not. Held, that, relatively to third persons, Eerguson and Callaway were partners in such business. Buckner v. Lee, 8 Ga. 285; Dalton City Co. v. Dalton Manufacturing Co., 33 Ga. 243; Dalton City Co. v. Hawes, 37 Ga. 115; Powell v. Moore, 79 Ga. 524; Brandon v. Conner, 117 Ga. 759.
2. The cases of Buckner v. Lee and Brandon v. Conner, supra, being under review, the court is of the opinion that the rule laid down in the first- • mentioned and followed in the last-mentioned case should not be disturbed. Besides, this rule has been applied in cases subsequent to the Buckner case, which are not under review.

Judgment affirmed.


All the Justices concur.